Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Objections
Claim 3 is objected to because of the following informalities: “…saving of the ultrasound data to memory” should be “…saving of the ultrasound data to memory.”, adding a period to the end of the sentence.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 recites the limitation "the value" in line 4 of the claim.  There is insufficient antecedent basis for this limitation in the claim, as it leaves us with the question which value is actually going to be retrieved by the control circuitry.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 3-4 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Savord (US 20190247019 A1, published August 15, 2019 with a priority date of September 2, 2016), hereinafter referred to as Savord.
Regarding claim 1, Savord teaches an ultrasound device (Fig. 2, ultrasound system), comprising: 
processing circuitry (see pg. 5, col. 2, para. 0035 – “The computer or processor executes a set of instructions that are stored in one or more storage elements in order to process input data.”); and 
control circuitry configured to control the processing circuitry to perform elevational beamforming, wherein the control circuitry and the processing circuitry are disposed on an ultrasound-on-a-chip in the ultrasound device (see pg. 2, col. 1, para. 0019 – “The profile of the transmit beams in the elevation dimension can exhibit a point focus, a plane wave, or any intermediate beam profile.”; see pg. 2, col. 2, para. 0020 – “The system controller may be formed by ASIC circuits or microprocessor circuitry and software data storage devices such as RAMs, ROMs, or disk drives.”; Fig. 2; see pg. 3, col. 1, para. 0023 – “…the acoustic elements of the matrix array transducer 101 are connected directly to element pads of the analog ASICs 102 in a flip chip type interconnect. Control and group output signals are connected between the analog ASICs and the other components of the microbeamformer through a flexible 
Furthermore, regarding claim 3, Savord further teaches wherein: the control circuitry is configured to control the processing circuitry to perform elevational beamforming on ultrasound data ((see pg. 2, col. 1, para. 0019 – “The profile of the transmit beams in the elevation dimension can exhibit a point focus, a plane wave, or any intermediate beam profile”), 
wherein the processing circuitry is in a portion of a datapath that is subsequent to conversion of the ultrasound data from analog to digital and prior to or concurrent with saving of the ultrasound data to memory (Fig. 2, conversion from analog 102 to digital data 103 is before the saving of digital data to RAM 110).
Furthermore, regarding claim 4, Savord further teaches wherein the ultrasound device comprises a handheld ultrasound probe (Fig. 1, ultrasound probe 106).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Savord in view of Shepard et al. (US 20190343485 A1, published November 14, 2019 with a priority date of December 28, 2016), hereinafter referred to as Shepard.
Regarding claim 2, Savord teaches all of the elements as disclosed in claim 1 above.
Savord does not explicitly teach wherein the ultrasound-on-a-chip is disposed within a patch. 
Whereas, Shepard, in the same field of endeavor, teaches wherein the ultrasound-on-a-chip is disposed within a patch (Fig. 1; see pg. 2, col. 2, para. 0031 – “…a flexible, monolithic CMOS phased array patch IC 104 includes at least two components. The first component includes an ultra - thin integrated circuit (IC) chip 106 that interfaces with one or more ultrasound transducers and the second component includes one or more ultrasound transducers 108 that are integrated on the CMOS phased array patch IC 104.”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device, as disclosed in Savord, by having the ultrasound-on-a-chip disposed within a patch, as disclosed in Shepard. One of ordinary skill in the art would have been motivated to make this modification in order to allow for the generation of high intensity focal regions for maximum penetration in regions of interest, as taught in Shepard (see Abstract). 

Claim 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Savord in view of Kim et al. (US 5544128 A, published August 6, 1996), hereinafter referred to as Kim. 
Regarding claim 5, Savord teaches all of the elements as disclosed in claim 1 above.

Whereas, Kim teaches wherein the processing circuitry comprises a memory; and the control circuitry is configured to control the memory such that first ultrasound data from a first elevational channel that was collected at a first time is summed with stored ultrasound data in the memory that was collected at a second time, AND second ultrasound data from a second elevational channel that was collected at the first time is summed with stored ultrasound data in the memory that was collected at a third time (Fig. 3, adding data from phase P1 and data from memory 24 using adder 30, and adding data from phase P2 and data from memory 25 using adder 31; see col. 6, lines 22-24 – “Each data sample from a given channel is directed to only one of phases P1 and P2.”). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device, as disclosed in Savord, by having the first ultrasound data from a first channel that was collected at a first time is summed with stored ultrasound data in the memory that was collected at a second time, AND second ultrasound data from a second channel that was collected at the first time is summed with stored ultrasound data in the memory that was collected at a third time, as disclosed in Kim. One of ordinary skill in the art would have been motivated to make this modification in order to reduce the speed of operation by processing the multi-phase data in parallel summing paths, as taught in Kim (see Abstract). 
Furthermore, regarding claim 6, Kim further teaches wherein the control circuitry is configured to control an address for reading the stored ultrasound data in the memory that was collected at a second 
Furthermore, regarding claim 7, Kim further teaches wherein the memory further comprises an address counter (Fig. 8; see col. 9, lines 58-62 – “…the memory 24 has a sequence of locations, such that each increment of signal data occupies one location. At a given system clock pulse an increment of data is written into the memory 24 from the A/D converter 20, and stored in a sequential location.”); the control circuitry is configured to provide a value to the memory; AND the address for reading the stored ultrasound data in the memory that was collected at a second time from the memory AND for writing to the memory the summed ultrasound data formed by summing the first ultrasound data from a first elevational channel that was collected at a first time with the stored ultrasound data in the memory that was collected at a second time is a sum of a current value of the address counter and the value provided by the control circuitry (Fig. 11; see col. 11, lines 17-21 – “The dynamic focusing controller 800 sends read-out signals through the control signal lines 801 and 802 to an address generator 808, which determines the locations in the RAM 809 where data are read out for the two beam lines.”). 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Savord in view of Kim, as applied to claim 7 above, and in further view of Gudovskiy et al. (US 20150280841 A1, published October 1, 2015) and Taffler et al. (US 9736579 B2, published August 15, 2017), hereinafter referred to as Gudovskiy and Taffler, respectively.
Regarding claim 8, Savord in view of Kim teaches all of the elements as disclosed in claim 7 above.
Savord in view of Kim does not explicitly teach:
the ultrasound device further comprises a register storing a plurality of values each corresponding to one of the first and second elevational channels; AND
the control circuitry is configured to retrieve the value provided by the control circuitry from amongst the plurality of values. 
Whereas, Gudovskiy teaches wherein the ultrasound device further comprises a register storing a plurality of values each corresponding to one of the first and second elevational channels (Fig. 7; see pg. 5, col. 2, para. 0061-0062 – “At operation 806 the signal mix(n) is time shifted or delayed, which can be accomplished using a shift register 710 with a delay input D…Time shifting the signal with shift register 710 provides the opportunity to select which sample from a stream of samples is chosen by the downsampler 712.”); AND
Whereas, Taffler teaches wherein the control circuitry is configured to retrieve the value provided by the control circuitry from amongst the plurality of values (Fig. 1, DDS circuit 1; see pg. 10, lines 18-24 – “The phase accumulator 6 contains a 32-bit phase counter that increments a phase count                         
                            Φ
                        
                     by a phase increment value                         
                            Δ
                            Φ
                        
                     set by a 32-bit frequency control input 8. The phase accumulator 6 upon receipt of each clock pulse C generates on an output 10 a 16-bit phase value                         
                            Φ
                            V
                        
                     consisting of the 16 most significant bits of the 32 bits of the phase count                        
                             
                            Φ
                        
                    ).”). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device, as disclosed in Savord in view of Kim, by having the device comprises a register storing a plurality of values each corresponding to one of the first and second channels, as disclosed in Gudovskiy, AND retrieve the value provided by the control circuitry from amongst . 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Savord in view of Kim et al. (US 20160228092 A1, published August 11, 2016), hereinafter referred to as Kim (US 20160228092 A1). 
Regarding claim 9, Savord teaches all of the elements as disclosed in claim 1 above.
Savord does not explicitly teach wherein:
the processing circuitry comprises a decimator; and 
the control circuitry is configured to control the decimator to decimate first ultrasound data from a first elevational channel with a first phase and to decimate second ultrasound data from a second elevational channel with a second phase.
Whereas, Kim (US 20160228092 A1), in the same field of endeavor, teaches wherein the processing circuitry comprises a decimator; AND the control circuitry is configured to control the decimator to decimate first ultrasound data from a first elevational channel with a first phase and to decimate second ultrasound data from a second elevational channel with a second phase (Fig. 7; see pg. 6, col. 1, para. 0111 – “…the decimator 190 may be disposed between the phase rotator 160 and the composition unit 170 on each channel.”). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device, as disclosed in Savord, by having the decimator to decimate first ultrasound data from a first channel with a first phase and to decimate second ultrasound . 

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Savord in view of Kim (US 20160228092 A1), as applied to claim 9 above, and in further view of Barrenscheen (US 20140347201 A1, published November 27, 2014), hereinafter referred to as Barrenscheen. 
Regarding claim 10, Savord in view of Kim (US 20160228092 A1) teaches all of the elements as disclosed in claim 9 above.
Savord in in view of Kim (US 20160228092 A1) does not explicitly teach wherein:
the decimator includes a counter for determining when the decimator outputs samples; AND 
the control circuitry is configured to provide a value to the counter.
Whereas, Barrenscheen, in the same field of endeavor, teaches wherein the decimator includes a counter for determining when the decimator outputs samples; and the control circuitry is configured to provide a value to the counter (see pg. 2, col. 1, para. 0023 – “…each measurement channel may comprise means for reloading the decimation counter of each sigma-delta ADC with an adjustable value to emulate an already ongoing decimation sequence…”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device, as disclosed in Savord in view of Kim (US 20160228092 A1), by having a counter for determining when the decimator outputs samples, and providing a value to the counter, as disclosed in Barrenscheen. One of ordinary skill in the art would have been motivated to make this modification in order for a delay mismatch to be compensated over several decimation samples 
Furthermore, regarding claim 11, Barrenscheen further teaches wherein the decimator includes one counter per elevational channel (see pg. 2, col. 1, para. 0023 – “…each measurement channel may comprise means for reloading the decimation counter of each sigma-delta ADC with an adjustable value to emulate an already ongoing decimation sequence…”). 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Savord in view of Kim (US 20160228092 A1) and Barrenscheen, as applied to claim 10 above, and in further view of Gudovskiy and Taffler. 
Regarding claim 12, Savord in view of Kim (US 20160228092 A1) and Barrenscheen teaches all of the elements as disclosed in claim 10 above. 
Savord in view of Kim (US 20160228092 A1) and Barrenscheen does not explicitly teach wherein: 
the ultrasound device further comprises a register storing a plurality of values each corresponding to one of the first and second elevational channels; AND 
the control circuitry is configured to retrieve the value provided by the control circuitry to the counter from amongst the plurality of values.
Whereas, Gudovskiy teaches wherein the ultrasound device further comprises a register storing a plurality of values each corresponding to one of the first and second elevational channels (Fig. 7; see pg. 5, col. 2, para. 0061-0062 – “At operation 806 the signal mix(n) is time shifted or delayed, which can be accomplished using a shift register 710 with a delay input D…Time shifting the signal with shift register 710 provides the opportunity to select which sample from a stream of samples is chosen by the downsampler 712.”); AND
counter that increments a phase count                         
                            Φ
                        
                     by a phase increment value                         
                            Δ
                            Φ
                        
                     set by a 32-bit frequency control input 8. The phase accumulator 6 upon receipt of each clock pulse C generates on an output 10 a 16-bit phase value                         
                            Φ
                            V
                        
                     consisting of the 16 most significant bits of the 32 bits of the phase count                        
                             
                            Φ
                        
                    ).”). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device, as disclosed in Savord in view of Kim (US 20160228092 A1) and Barrenscheen, by having the device comprises a register storing a plurality of values each corresponding to one of the first and second channels, as disclosed in Gudovskiy, AND retrieve the value provided by the control circuitry from amongst the plurality of values, as disclosed in Taffler. One of ordinary skill in the art would have been motivated to make this modification in order to provide the opportunity to select which sample from a stream of samples is chosen by the downsampler, as disclosed in Gudovskiy (see pg. 5, col. 2, para. 0062), AND to allow each channel to have its phase assigned and changed independently of the other channels, allowing for control of the phase difference between channels through channel phase values, as taught in Taffler (see col. 6, lines 33-37). 

Claim 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Savord in view of Kim (US 20160228092 A1), as applied to claim 9 above, and in further view of Melanson (US 9608598 B1, published March 28, 2017), hereinafter referred to as Melanson. 
Regarding claim 13, Savord in view of Kim (US 20160228092 A1) teaches all of the elements as disclosed in claim 9 above.
Savord in view of Kim (US 20160228092 A1) does not explicitly teach wherein further comprising a cascaded integrator-comb (CIC) filter that includes the decimator.

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device, as disclosed in Savord in view of Kim (US 20160228092 A1), by having the device include a decimator within the CIC filter, as disclosed in Melanson. One of ordinary skill in the art would have been motivated to make this modification in order to improve difficult non-integer sample rate conversion and filtering of data sequences, as taught in Melanson (see col. 2, lines 61-67). 
Furthermore, regarding claim 14, Melanson further teaches wherein the CIC filter includes a subtractor and a delay stage in a feedforward configuration following the decimator (Fig. 4, comb filter stage 402B after the decimator 402C of CIC filter 402; Fig. 5, delay blocks 520, 522, and 524, and subtractors 521, 523, and 525 in a feedforward configuration). 
Furthermore, regarding claim 15, Melanson further teaches wherein the control circuitry is further configured to control the decimator to clock samples into the subtractor and the delay stage at different clock cycles (see Abstract – “A control block coupled to the CIC filter may modify at least one internal state of at least one of the integrating stage and comb filter stage of the CIC filter… causes the CIC filter to output data samples at a second sample rate unequal to the first sample rate.”). 

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Savord in view of Gudovskiy.
Regarding claim 16, Savord teaches all of the elements as disclosed in claim 1 above.
Savord does not explicitly teach:
the processing circuitry comprises direct digital synthesis (DDS) circuitry; AND 
the control circuitry is configured to control the DDS circuitry to add a first phase offset to a complex signal generated by the DDS circuitry for multiplying with first ultrasound data from a first elevational channel AND to add a second phase offset to the complex signal generated by the DDS circuitry for multiplying with second ultrasound data from a second elevational channel.
Whereas, Gudovskiy, in the same field of endeavor, teaches: 
the processing circuitry comprises direct digital synthesis (DDS) circuitry (Fig. 6, DDS 608); AND 
the control circuitry is configured to control the DDS circuitry to add a first phase offset to a complex signal generated by the DDS circuitry for multiplying with first ultrasound data from a first elevational channel AND to add a second phase offset to the complex signal generated by the DDS circuitry for multiplying with second ultrasound data from a second elevational channel (Fig. 6; see pg. 5, col. 2, para. 0058 – “…frequency/phase offset estimator 604 can be configured to produce an estimate of the frequency offset                                 
                                    Δ
                                    ω
                                
                            ) and/or phase estimate                                 
                                    θ
                                
                             of the Incoming signal. These                                
                                     
                                    Δ
                                    ω
                                
                            ,                                 
                                    θ
                                
                             estimates can be used by direct digital synthesizer (DDS) 608 to generate a correction signal c(n-D).”; Fig. 7-8; see pg. 5, col. 2, para. 0059-0060 – “…DDS 706 can be configured to generate a reference signal r(n), which is a complex exponential signal at two times the modulating frequency                                 
                                    ω
                                
                            …At operation 804, the squared signal s2(n) is multiplied by the local reference signal r(n) using complex multiplier 708, resulting in signal mix(n).”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device, as disclosed in Savord, by having the DDS circuitry to add a first phase offset to a complex signal generated by the DDS circuitry for multiplying with first ultrasound data from a first channel AND to add a second phase offset to the complex signal generated . 

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Savord in view of Gudovskiy, as applied to claim 16 above, and in further view of Fields et al. (GB 2352346 A, published January 24, 2001), hereinafter referred to as Fields.  
Regarding claim 17, Savord in view of Gudovskiy teaches all of the elements as disclosed in claim 16 above.
Savord in view of Gudovskiy does not explicitly teach wherein: 
the DDS circuitry includes a DDS phase counter; AND 
the control circuitry is configured to provide a value to the DDS phase counter.
Whereas, Fields, in the same field of endeavor, teaches wherein the DDS circuitry includes a DDS phase counter; and the control circuitry is configured to provide a value to the DDS phase counter (Fig. 1, DDS circuit 1; see pg. 10, lines 18-24 – “The phase accumulator 6 contains a 32-bit phase counter that increments a phase count                         
                            Φ
                        
                     by a phase increment value                         
                            Δ
                            Φ
                        
                     set by a 32-bit frequency control input 8. The phase accumulator 6 upon receipt of each clock pulse C generates on an output 10 a 16-bit phase value                         
                            Φ
                            V
                        
                     consisting of the 16 most significant bits of the 32 bits of the phase count                        
                             
                            Φ
                        
                    ).”). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device, as disclosed in Savord in view of Gudovskiy, by having the device provide a value to the DDS phase counter, as disclosed in Fields. One of ordinary skill in the art would have been motivated to make this modification in order to use each 16-bit phase value as an . 

Claim 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Savord in view of Gudovskiy and Fields, as applied to claim 17 above, and in further view of Taffler.
Regarding claim 18, Savord in view of Gudovskiy teaches all of the elements as disclosed in claim 17 above.
Savord in view of Gudovskiy and Fields does not explicitly teach wherein the DDS circuitry includes one DDS phase counter per elevational channel.
Whereas, Taffler, in the same field of endeavor, teaches wherein the DDS circuitry includes one DDS phase counter per elevational channel (see col. 4, lines 38-41, 54-55 – “The phase counter may be an suitable hardware or software counter, and may store the phase counter value in any suitable hardware or software register storing any suitable number of bits…The multichannel waveform synthesis engine may include any number of channels.”; see Abstract – “Each channel includes a phase module that receives the phase counter value output from the phase counter module, and activates an activation signal when the phase counter value indicates a phase assigned to the channel from the number of phases available.”). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device, as disclosed in Savord in view of Gudovskiy and Fields, by having the device includes one DDS phase counter per channel, as disclosed in Taffler. One of ordinary skill in the art would have been motivated to make this modification in order to allow each channel to have its phase assigned and changed independently of the other channels, allowing for control of the phase difference between channels through channel phase values, as taught in Taffler (see col. 6, lines 33-37). 

Taffler further teaches retreiving the value the controller provides to the DDS phase counter from amongst the plurality of values (Fig. 1, DDS circuit 1; see pg. 10, lines 18-24 – “The phase accumulator 6 contains a 32-bit phase counter that increments a phase count                         
                            Φ
                        
                     by a phase increment value                         
                            Δ
                            Φ
                        
                     set by a 32-bit frequency control input 8. The phase accumulator 6 upon receipt of each clock pulse C generates on an output 10 a 16-bit phase value                         
                            Φ
                            V
                        
                     consisting of the 16 most significant bits of the 32 bits of the phase count                        
                             
                            Φ
                        
                    ).”). 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Kim (US 20160228092 A1), Gudovskiy, and Melanson.
Regarding claim 20, Kim teaches an ultrasound device (Fig. 1, electronic scanning ultrasound diagnostic apparatus), comprising: 
processing circuitry (Fig. 3, multi-phase parallel processing scheme for a digital beamformer) comprising: 
a memory (Fig. 3, memory 24-27); 
a control circuitry comprising of first control circuitry configured to control the memory such that first ultrasound data from a first elevational channel that was collected at a first time is summed with stored ultrasound data in the memory that was collected at a second time, AND second ultrasound data from a second elevational channel that was collected at the first time 
first control circuitry is configured to control the processing circuitry to implement a portion of a delay of ultrasound data from one of the first and second elevational channels (see col. 9, lines 55-58, 60-62 – “The control of the time delays for data read-out in each channel is preferably implemented by utilizing sequential storage devices with read random access for the memories 24, 25, 26 and 27…At a given system clock pulse an increment of data is written into the memory 24 from the A/D converter 20, and stored in a sequential location.”).
Whereas, Kim (US 20160228092 A1) teaches: 
a decimator (Fig. 7, decimator 190); AND
a control circuitry comprising of second control circuitry configured to control the decimator to decimate the first ultrasound data from the first elevational channel with a first phase AND to decimate the second ultrasound data from the second elevational channel with a second phase (Fig. 7; see pg. 6, col. 1, para. 0111 – “…the decimator 190 may be disposed between the phase rotator 160 and the composition unit 170 on each channel.”).
Whereas, Gudovskiy teaches:
direct digital synthesis (DDS) circuitry (Fig. 6, direct digital synthesizer (DDS) 608); AND 
a control circuitry comprising of third control circuitry configured to control the DDS circuitry to add a first phase offset to a complex signal generated by the DDS circuitry for multiplying with first ultrasound data from the first elevational channel AND to add a second phase offset to the complex signal generated by the DDS circuitry for multiplying with second ultrasound data from the second elevational channel (Fig. 6; see pg. 5, col. 2, para. 0058 –                                 
                                    Δ
                                    ω
                                
                            ) and/or phase estimate                                 
                                    θ
                                
                             of the Incoming signal. These                                
                                     
                                    Δ
                                    ω
                                
                            ,                                 
                                    θ
                                
                             estimates can be used by direct digital synthesizer (DDS) 608 to generate a correction signal c(n-D).”; Fig. 7-8; see pg. 5, col. 2, para. 0059-0060 – “…DDS 706 can be configured to generate a reference signal r(n), which is a complex exponential signal at two times the modulating frequency                                 
                                    ω
                                
                            …At operation 804, the squared signal s2(n) is multiplied by the local reference signal r(n) using complex multiplier 708, resulting in signal mix(n).”).
Whereas, Melanson teaches wherein the third control circuitry is configured to control the processing circuitry to implement a portion of a delay of ultrasound data from one of the first and second elevational channels (Fig. 4, comb filter stage 402B after the decimator 402C of CIC filter 402; Fig. 5, delay blocks 520, 522, and 524, and subtractors 521, 523, and 525 in a feedforward configuration).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device, as disclosed in Kim, by including:
a decimator; AND a control circuitry comprising of second control circuitry configured to control the decimator to decimate the first ultrasound data from the first elevational channel with a first phase AND to decimate the second ultrasound data from the second elevational channel with a second phase, as disclosed in Kim (US 20160228092 A1);
direct digital synthesis (DDS) circuitry; AND a control circuitry comprising of third control circuitry configured to control the DDS circuitry to add a first phase offset to a complex signal generated by the DDS circuitry for multiplying with first ultrasound data from the first elevational channel AND to add a second phase offset to the complex signal generated by the DDS circuitry for multiplying with second ultrasound data from the second elevational channel, as disclosed in Gudovskiy; AND 
the third control circuitry is configured to control the processing circuitry to implement a portion of a delay of ultrasound data from one of the first and second elevational channels, as disclosed in Melanson. 
One of ordinary skill in the art would have been motivated to make this modification in order:
to reduce the sampling frequency inputted to the composition unit, making the load of composing a signal relieved and the speed of composing a signal improved, as taught in Kim (US 20160228092 A1) (see pg. 6, col. 1, para. 0112);
to remove the determined phase offset and apply the corrected signal to a delay version of the received signal to compensate for processing time, as taught in Gudovskiy (see pg. 5, col. 2, para. 0058); AND
to improve difficult non-integer sample rate conversion and filtering of data sequences, as taught in Melanson (see col. 2, lines 61-67).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Mazumdar et al. (US 9100044 B2, published August 4, 2015) discloses direct digital synthesis circuitry that registers phase angle values to read-only memories. 
Gerveshi et al. (US 5790072 A, published August 4, 1998) discloses a multi-channel integrated circuit that includes a counter that serves as a pointer to RAM with the RAM storing the channel-to-timeslot assignment data, and having a decimator at each channel.  
Chan et al. (US 20110116654 A1, published May 19, 2011)
Engeler (US 5600675 A, published February 4, 1997) discloses an ultrasonic imaging system which utilizes two summation channels to provide increased bandwidth employs two demodulation stages at each channel, and decimators to reduce the data rate and provide a time delay in steps of the period of the sampling clock. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nyrobi Celestine whose telephone number is (571)272-0129.  The examiner can normally be reached on Monday - Thursday, 7:00AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on (571) 272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/N.C./Examiner, Art Unit 3793

/JOANNE M HOFFMAN/Acting SPE, Art Unit 3793